UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 20, 2011 Date of Report (Date of earliest event reported): TAPSLIDE, INC. (Exact name of registrant as specified in charter) Nevada 000-52056 26-3111760 (State or other jurisdictionof incorporation) (Commission File Number) (IRS Employer Identification No.) 220 Summit Blvd. #402, Broomfield, Colorado 80021 (Address of principal executive offices) 866-469-3083 Registrant’s telephone number, including area code: (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective May 20, 2011, Matthew Diehl was appointed as Interim Chief Executive Officer and President of Tapslide, Inc. (the "Company"). Matthew Diehl, age 34, has served as the Company’s Chief Operating Officer since December 2008.Mr. Diehl was a product manager for LifePics, Inc. from January 2008 to November 2008, a company that operates online services for photofinishing locations. From May 2005 to November 2007, Mr. Diehl served as a sales manager and a director of operations for SendPhotos, Inc., a company that develops software for photographers before it was acquired by Avanquest Software USA. From January 2002 to June 2005, Mr. Diehl was a loan officer in retail banking and mortgage lending for JP Morgan Chase. Mr. Diehl has a Bachelor of Science degree in Electrical Engineering from Colorado State University. Effective May 20, 2011, Aaron Lamkin resigned as the Chief Executive Officer, President and member of the Board of Directors of the Company. The Company has accepted Mr. Lamkin’s resignation from any and all positions within the Company effective May 20, 2011. Aaron Lamkin, age 34, has decided to pursue other interests outside the business scope of TapSlide, Inc. Additionally, the Company confirms that there are no disagreements between Mr. Lamkin and the Company at the time of his resignation and appreciates his service. Item 9.01Financial Statements and Exhibits None. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TAPSLIDE, INC. Date:May 20, 2011 By: Matthew Diehl, President 3
